
	
		III
		110th CONGRESS
		1st Session
		S. RES. 16
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To make effective appointment of the Senate
		  Legal Counsel.
	
	
		That the appointment of Morgan J.
			 Frankel to be Senate Legal Counsel made by the President pro tempore this day
			 is effective as of January 3, 2007, and the term of service of the appointee
			 shall expire at the end of the One Hundred Eleventh Congress.
		
